Citation Nr: 0935005	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 
1977.  

This matter first came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Hartford, Connecticut.  In a decision 
and remand dated in October 2007, the Board reopened the 
Veteran's claim for service connection for his psychiatric 
disorder and remanded it for evidentiary development.  All of 
the other issues on appeal were disposed of by the Board.  
The prescribed development having been completed, this matter 
was returned to the Board for appellate disposition.  

The Veteran testified before the undersigned Veterans Law 
Judge at a July 2007 video conference hearing.


FINDINGS OF FACT

1.  The Veteran's psychosis, most recently diagnosed as 
schizoaffective disorder, was neither present during the 
Veteran's service nor within one year thereafter.  There is 
no evidence that this disorder was either caused or nor 
permanently made worse by any disease or injury that occurred 
during the Veteran's service.  

2.  The evidence does not show that the Veteran currently has 
post-traumatic stress disorder (PTSD).

3.  The evidence does not show that the Veteran currently has 
major depressive disorder (MDD).  To the extent that the 
Veteran has this disorder, there is no evidence that it was 
present during his service or that it was caused or nor 
permanently made worse by his service.

4.  The Veteran's claimed in-service stressors, consisting of 
various personal assaults and incidents of harassment, are 
not corroborated by the evidence of record.  

5.  Personality disorders are not disabilities for which 
compensation is paid under the pertinent legal criteria.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including 
schizoaffective disorder, schizophrenia, MDD, and/or PTSD, 
was not incurred in, or aggravated by, military service, nor 
may a psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

2.  Personality disorders are not diseases or injuries for VA 
disability compensation purposes.  38 C.F.R. § 303(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in it held that 
VCAA notice requirements are applicable to all five elements 
of a service connection claim.  Thus, the Veteran must be 
notified that a disability rating and effective dates for the 
award of benefits will be assigned if service connection is 
awarded.  Id at 486.  

Here, the above cited notice requirements were satisfied 
various letters that were sent to the Veteran by the RO.  In 
letters dated in July 2004, September 2004, and January 2005, 
all of which were issued prior to the rating decision 
appealed herein, the RO informed the Veteran of the elements 
necessary to establish service connection for a claimed 
disability and of VA's duty to assist claimants in 
substantiating claims under the VCAA.  These letters 
explained the types of evidence that VA was responsible for 
obtaining on the Veteran's behalf as well as the information 
and evidence that the Veteran needed to ensure that VA 
received.  The January 2005 letter additionally explained the 
evidence that was necessary in order to substantiate a claim 
for service connection for PTSD premised upon a personal 
assault during a Veteran's military service.  Also, in a 
letter dated in March 2006, the Veteran was adequately 
informed of the manner in which VA assigns disability ratings 
and effective dates for service connection of disabilities.  
He was again provided all of this information in an October 
2007 letter issued subsequent to the Board's remand of this 
claim.  The October 2007 letter also again specifically 
informed the Veteran of what was necessary in order to 
sustain a claim for service connection for  PTSD that is 
premised upon a claimed in-service personal assault.  The 
Veteran's claim for service connection for his psychiatric 
disorder was subsequently readjudicated in a July 2008 
Supplemental Statement of the Case (SSOC), thus curing any 
pre-decisional notice errors.  

VA also must make reasonable efforts to assist the claimant 
in obtaining the evidence that is necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of 
record evidence including service treatment records, service 
personnel records, VA treatment records, private treatment 
records, social services case management records, written 
statements submitted by the Veteran, and a transcript of the 
Veteran's video conference hearing testimony.  A VA 
examination was provided in connection with this claim.  The 
Board notes that the Veteran was awarded Social Security 
Disability benefits (SSD) in or around 1987.  Although the 
Veteran's Social Security Administration (SSA) file is not of 
record herein, the Board notes that the evidence of record 
indicates that the Veteran was not granted SSD until 
approximately 10 years after his service.  Hence SSA records 
would not be relevant to determining whether the Veteran's 
currently diagnosed psychosis was present during his service 
or within a year thereafter, nor could they corroborate the 
Veteran's claimed in service PTSD stressors.  Hence, these 
records are not relevant to the instant claim.  See 38 C.F.R. 
§ 3.159(c)(2).  The Board therefore finds that the VA 
satisfied its duty to assist.  The Board also finds that the 
instructions set forth in its October 2007 remand were 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  See also Dyment v. West (remand not 
required under Stegall where the Board's remand instructions 
were substantially complied with).

II.  Service connection

The Veteran claims that he has a psychiatric disorder that is 
due to his military service, specifically, various assaults 
and incidents of harassment that occurred during his service.  
The Veteran alleged he was physically and sexually assaulted 
on several occasions during his service.  He did not provide 
the dates of these alleged assaults.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection for some chronic diseases, including psychoses, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 CFR § 4.125(a), 
medical evidence linking current symptoms to an in service 
stressor, and credible supporting evidence that the claimed 
in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor is unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f)(2).

Furthermore, if the Veteran's PTSD claim is based on an in 
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the incident.  38 C.F.R. 3.304(f)(3).  VA will not 
deny a PTSD claim based on such an assault without first 
advising the Veteran that evidence from other sources or 
evidence of behavior changes may constitute credible 
supporting evidence and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f)(1).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

The Veteran's DD-214 indicates that he served in the Navy 
from June 1975 to November 1977.  His primary duty was in 
marine mechanics.  He did not receive any awards or 
decorations during his service.  He served during peacetime 
and there is no evidence that he was ever in combat, nor does 
he so claim.  He had several months of time lost which his 
service personnel records show was due to various incidents 
when the Veteran was absent without leave (AWOL) for extended 
periods of time.  Specifically, he was AWOL for 33 days from 
December 1976 to January 1977; 36 days from March 1977 to May 
1977; and 44 days from June 1977 to August 1977.  He also 
went AWOL for approximately 2.5 hours shortly after returning 
to duty in August 1977.  He was declared a deserter on two 
occasions and was given 3 Article 15s and 1 summary court 
martial as a result of this and other misconduct.  He was 
administratively discharged for misconduct/frequent 
involvement of a discreditable nature with civil or military 
authority with the recommendation that he receive a general 
discharge.  Although his original DD-214 characterized his 
discharge as under other than honorable conditions (UOTHC), 
it was later administratively reissued by the Navy to reflect 
that the Veteran received a general discharge.  

The Veteran's service treatment records reflect that he was 
evaluated by mental health professionals on several 
occasions.  On a "preliminary psychiatric questionnaire" 
that was administered to the Veteran in January 1977, shortly 
after he returned from his first AWOL, he indicated that he 
had difficulty in boot camp because he "thought everybody 
was playing one big game on [him] and was being their meanest 
just for spite."  In response to a question asking the 
Veteran how he felt about the service, he responded that 
"the people who run it are stupid" and that he could not 
stand "people telling [him] where to go, what to look like, 
and how to act."  He explained that he went AWOL because he 
"tried to get an unsuitability discharge from [his] 
command" but after finding out this would be difficult he 
"deserted trying to get out."  He also reported frequent 
difficulties getting along with people, including at school 
and during prior employment.  He reported that he was fired 
twice for "personality conflicts and laziness" because he 
"couldn't work for an ignorant boss."  He reported using 
drugs prior to, and during, his naval service.  He also 
reported that he blamed the Navy for "messing up [his] 
life."  A psychiatrist evaluated the Veteran and diagnosed 
him with a "personality defect", situational anxiety with 
depression, and psychological dependence on marijuana.  The 
psychiatrist recommended that the Veteran be separated from 
the service.   

A May 1977 treatment record indicated that the Veteran 
expressed a "deep-seeded hostility towards himself and 
others and complete dissatisfaction with the Navy."  He told 
the examining psychiatrist that he "hate[d] to work at a job 
where you take orders."  The psychiatrist noted that there 
was no evidence of organic brain dysfunction or an 
incapacitating mood disorder, but rather that the Veteran had 
"a life long personality type manifesting such immaturity 
traits such as excitability, indecisiveness, low frustration 
tolerance, pouting, stubbornness, procrastination, 
irritability, obstructionism, temper tantrums, unsociability, 
"seculsiveness", "nomadism", poor judgment, impulsivity, 
attention seeking self-dramatization, selfishness, lack of 
stamina, tendencies to run away from stress and to blame 
others for his problems."  The diagnostic impression was 
immature personality with strong sociopathic traits.  He 
recommended that the Veteran be administratively discharged.  

The Veteran was again evaluated by a psychiatrist in 
September 1977 while in the disciplinary barracks awaiting a 
court-martial for drug abuse.  Although an initial diagnosis 
of chronic depression was made, this was revised to a 
diagnosis of immature personality which existed prior to 
entry into the service and drug abuse which existed prior to 
entry into the service.  The psychiatrist noted that there 
were no signs of organic brain damage or psychosis, and that 
the Veteran appeared to be attempting to convince the 
psychiatrist "that the Navy was making him sick and 
depressed and that he couldn't tolerate being punished, 
incarcerated, disciplined, or held in the Navy."  The 
examiner noted that the Veteran was "not mentally ill" and 
"suffers from a longstanding personality disorder."  He 
also recommended that the Veteran be administratively 
discharged which, shortly thereafter, occurred.  

The Veteran's service treatment records do not show treatment 
for any injuries consistent with the various physical and 
sexual assaults claimed by the Veteran.  There is no evidence 
that any such incidents were reported in service.

Post service treatment records reflect a long history of 
mental health treatment and involvement with social services 
programs for mentally ill individuals.  The first record of 
such treatment indicates that the Veteran was admitted to a 
private psychiatric facility in late November 1978, 
approximately 1 year and 3 weeks after his discharge.  He 
reported a 10 day history of believing that people were 
trying to kill him.  He was provisionally diagnosed with an 
acute schizophrenic episode.

The Veteran was readmitted to the hospital in December 1978; 
his discharge summary indicates that the Veteran was then 
diagnosed with an acute schizophrenic episode and 
polysubstance dependence which included marijuana, LSD, and 
cocaine.  While a progress note reflects that the Veteran 
apparently reported a two year history of psychiatric 
illness, this is not supported by his service treatment 
records, which did show that he was diagnosed with a mental 
illness other than a personality disorder, situational 
anxiety and depression, and substance abuse during his 
military service.  The Veteran was readmitted to this 
facility in July 1979 on an involuntary basis.  He was again 
diagnosed with an acute schizophrenic episode and 
polysubstance dependence.  

The Veteran was seen at a private outpatient clinic from 
April 1979 to May 1983.  Diagnoses during this time included 
schizophrenia, in remission; schizoaffective disorder; and a 
variously diagnosed personality disorder.  Subsequent private 
treatment records from the 1980s through the 1990s likewise 
show that the Veteran was diagnosed with schizophrenia, a 
substance abuse disorder, and a personality disorder.  
Records from a social services agency providing assistance to 
mentally ill individuals also reflect diagnoses of 
schizophrenia and drug dependence.  

The Veteran was treated at another private clinic, the S. 
Clinic,  from approximately 1992 to the present time.  
Treatment records from November 1992 to May 2007 are of 
record.  These records show that the Veteran was diagnosed 
with a psychotic disorder variously diagnosed as 
schizophrenia and schizoaffective disorder, a history of 
substance abuse, and, at times, MDD or a personality 
disorder.  Treatment records from December 2003 through May 
2007 show diagnoses of paranoid schizophrenia, 
schizoaffective disorder, and a personality disorder.  None 
of these records show that the Veteran was ever diagnosed 
with PTSD, although a few treatment notes from 2005 indicated 
that the Veteran displayed some "elements" of PTSD and that 
there was a "possibility" of PTSD.  The Veteran at that 
time claimed that he was physically and sexually abused at a 
private psychiatric hospital after his service; although the 
Veteran described his military experience as "negative", 
there is no mention of any claimed assaults during his 
military service.  Subsequent treatment records from this 
facility do not mention PTSD.  

The Veteran received assessment and treatment services from a 
readjustment counselor/ master's level social worker at a Vet 
Center in 2005.  The evidence does not show that this 
therapist was licensed to practice as a clinical social 
worker.  The social worker diagnosed the Veteran with PTSD, 
MDD, alcohol dependence in sustained full remission, and 
schizoaffective disorder, depressive type, by history.  He 
opined that the Veteran's symptoms had been present since 
1977.  This was apparently based on the history given by the 
Veteran, who claimed that he was harassed and physically and 
sexually abused on numerous occasions during his service.  

The Veteran submitted a letter from a private psychiatrist 
with the S. Clinic dated in August 2008 indicating that the 
Veteran was diagnosed with PTSD.  The psychiatrist did not 
relate the Veteran's PTSD to any particular incident or 
provide any explanation for her conclusion.  As noted above, 
treatment records from the S. Clinic through May 2007 do not 
indicate that the Veteran was ever diagnosed with PTSD.  

VA treatment records from 2005 show that the Veteran reported 
several past psychiatric hospitalizations starting in early 
adulthood to his primary care provider, and that he was 
currently prescribed antidepressant and atypical 
antipsychotic medications.  While the Veteran reported that 
he experienced sexual trauma, he declined referral for 
treatment for this within VA.

The Veteran was first examined by VA in June 1992.  At that 
time the examiner noted that the Veteran had a history of 
substance abuse but had been drug and alcohol free for 
approximately 5 years.  He was presently unemployed and on 
SSD.  The only psychiatric diagnosis made was schizophrenia.  

The Veteran was reexamined by VA in connection with the 
current claim in May 2008.  At that time, the Veteran 
reported that he was physically and sexually abused on 
numerous occasions both during and after his military 
service.  He displayed feelings of guilt about his history of 
victimization, significant paranoia, depressed mood, and 
anxiety.  He reported experiencing nightmares about being 
abandoned and alone as well as chronic difficulties falling 
and staying asleep.  He was unable to relate his dreams 
specifically to his military experiences.  He also denied any 
intrusive thoughts about his military experiences, but rather 
claimed that they left him "bitter, angry, kind of 
resentful, and detached."  He denied hallucinations and 
delusions, but reported having "twisted thoughts" and 
feeling like everyone is against him.  He reported a 
significant history of drug and alcohol abuse, but reported 
that he had not abused these substances for the past 21 
years.  The examiner diagnosed schizoaffective disorder and 
personality disorder not otherwise specified (NOS) with 
Cluster A traits.  The Cluster A personality disorders are 
paranoid, schizoid, and schizotypal personality disorders.  
See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, Text 
Revision (2000) at 685.  He specifically determined that the 
Veteran's presentation and history did not support a 
diagnosis of PTSD.

The examiner noted that the Veteran had a "complex history" 
but that the current evaluation did not provide sufficient 
evidence to contradict the assessments performed in the Navy.  
The examiner noted that the Veteran acknowledged that many of 
the problems that affected him during his adulthood were 
present during his childhood.  The examiner noted that if the 
Veteran's reported history of numerous physical and sexual 
assaults during and after his military service could be 
corroborated, it was as likely as not that the abuses that 
occurred during the Veteran's military service aggravated his 
underlying personality disorder and predisposition to 
schizoaffective disorder.  

	A.  PTSD

The evidence does not show that the Veteran currently has 
PTSD that is related to his military service.  At the May 
2008 examination, the VA examiner specifically determined 
that the Veteran did not meet the diagnostic criteria for 
PTSD.  

In this case, as set forth above, after reviewing the claims 
file and conducting a comprehensive evaluation of the 
Veteran, the VA examiner determined that the Veteran did not 
meet the diagnostic criteria for PTSD.  In contrast, the 
Veteran submitted a letter from a psychiatrist which 
indicated that the Veteran was being treated for PTSD, and a 
letter from a social worker which opined the Veteran had PTSD 
that was related to his military service.

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 
Vet. App. 345, 348.  Although VA may not discount a private 
medical opinion merely because the private physician did not 
review the claims file, the Board may examine the factual 
foundation of a medical opinion, including whether the 
physician had access to relevant information of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
Further, an opinion that is speculative has limited probative 
value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion that a particular event "may" have led to the 
Veteran's disability is too speculative to establish a causal 
relationship).  

In this regard, the Board finds that the opinion of the VA 
examiner is more probative than those of either the 
psychiatrist or the social worker who opined that the Veteran 
had PTSD.  The August 2008 letter from the Veteran's private 
psychiatrist did not provide any factual basis for her 
conclusion that the Veteran had PTSD.  Rather, the 
psychiatrist wrote nothing more than that the Veteran 
"received services for PTSD including medication 
management."  She neither discussed any of the Veteran's 
symptoms nor identified the stressor that he allegedly 
experienced or how this affected him.  Further, she did not 
identify what, if any, records she reviewed prior to arriving 
at her diagnosis of PTSD.  Notably, approximately 15 years of 
the Veteran's treatment records from S. Clinic, where this 
psychiatrist is employed, do not show that the Veteran was 
ever diagnosed with, or treated for, PTSD at that facility.  
Rather, they indicate that the Veteran treated for a 
psychosis, variously diagnosed as either schizophrenia or 
schizoaffective disorder, depression, and a personality 
disorder.  The diagnoses reflected in these treatment 
records, as well as earlier treatment records from other 
private treatment providers, are consistent with the VA 
examiner's diagnosis of schizoaffective disorder and 
personality disorder NOS.  

In any event, the Board notes that while the private 
psychiatrist indicated that the Veteran was receiving 
treatment for PTSD, she did not indicate that this was in any 
manner related to the Veteran's military service.  Rather, as 
previously noted, she did not identify the stressor that 
allegedly led to the Veteran's PTSD.  The only alleged 
stressors identified in the Veteran's private treatment 
records from S. Clinic were physical and sexual assaults that 
the Veteran stated occurred while he was in a psychiatric 
hospital after his service.  Thus, even assuming the Veteran 
has PTSD, the August 2008 letter from his psychiatrist does 
not provide any nexus between PTSD and the Veteran's military 
service.

The VA examiner's conclusions are likewise more probative 
than those of the Vet Center social worker.  At the outset, 
the Board notes that the qualifications of this social worker 
are unclear, insofar as the assessment provided does not 
indicate that he is a licensed clinical social worker nor is 
their any evidence of the nature and degree of his training 
and experiencing diagnosing or treating mental disorders.  In 
contrast, the VA examiner was a clinical psychologist with 
specialized expertise in the diagnosis and treatment of PTSD 
at the VA Connecticut Healthcare System.  Furthermore, while 
the VA examiner's report indicated that, in addition to 
interviewing the Veteran, he reviewed the Veteran's prior 
treatment records, including his service treatment records 
and private treatment records covering an approximately 30 
year period after the Veteran's service, none of which, apart 
from the social worker's assessment, indicated that the 
Veteran was ever diagnosed with PTSD, the social worker's 
conclusions appear to be entirely based on the history 
reported by the Veteran.  This history is not consistent with 
the history reported by the Veteran on other occasions; for 
example, while the Veteran told both his treating mental 
health providers at the S. Clinic and the VA examiner that he 
had been physically and sexually assaulted numerous times 
after service, the assessment provided by the social worker 
does not mention these alleged post service assaults.  It is 
also inconsistent with the Veteran's reports during his 
service, at which time he did not mention any alleged 
assaults and attributed his multiple incidents of going AWOL 
not to fear of his shipmates but to dissatisfaction with the 
rigidity and restrictions associated with military life.  
Likewise, the Veteran's reported history is inconsistent with 
his service treatment records, which do not show treatment 
for any injuries consistent with any of the claimed in 
service assaults.  See, e.g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a Veteran's statements may 
render a medical report incredible if the foundational 
statements upon which it was based are determined to be 
contradicted by the record or unworthy of belief.)  See also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (the 
Board may find that the other facts in the record contradict 
the facts provided by the Veteran that formed the basis of a 
medical opinion).  

Additionally, the Board notes that the symptoms reported by 
the Veteran to the VA examiner and to the social worker 
differed materially.  For example, at the VA examination, the 
Veteran denied having intrusive thoughts about the assaults 
he claimed to have experienced while he was in the military, 
while the social worker's report indicated that the Veteran 
had such thoughts.  Moreover, while the Veteran denied any 
current suicidal thoughts to the VA examiner, the social 
worker's report indicates that the Veteran reported ongoing 
suicidal ideation.  There is no reason to believe that the 
Veteran would have minimized his symptoms at a VA examination 
that the Veteran knew was being administered for purposes of 
gaining information with which to adjudicate this claim.

Furthermore, even if the Veteran has PTSD, the Veteran, who 
served during peacetime, does not allege that he engaged in 
combat or that his stressors were related to combat, he was 
not a prisoner of war, and he was not diagnosed with PTSD 
during his service.  Thus, the exceptions to the requirement 
that a Veteran's lay statements about his in-service 
stressors be corroborated by other evidence in order to 
obtain service connection for PTSD do not apply in this case.  
38 C.F.R. 3.304(f) 

The Veteran and his Vet Center social worker attribute the 
Veteran's claimed PTSD to a series of physical and sexual 
assaults that the Veteran experienced during his service.  
The Veteran claimed that he was sexually assaulted on three 
different occasions while in the service, including being 
sodomized with a broom handle while in a military prison.  He 
claimed that he was also physically assaulted on numerous 
occasions, including having a swastika carved on his back, 
having his arm dislocated, having his finger twisted, and 
being struck by a baseball bat.  He claimed that he was tied 
up on more than one occasion and was threatened with being 
thrown overboard a ship.  He further claimed that, on another 
occasion, he was threatened with a jack knife but escaped. 
The Veteran did not provide the approximate dates of any of 
these alleged incidents.  

The incidents described by the Veteran cannot be corroborated 
by the evidence of record.  The Veteran's service treatment 
records do not show that he received treatment for injuries 
consistent with those that he claimed to have received in any 
of the claimed assaults.  Moreover, while the Veteran 
repeatedly went AWOL, his statements to military personnel at 
the time are inconsistent with his current claim that this 
was prompted by fear of further assaults.  Rather, the 
Veteran admitted in January 1977 that he had a "bad 
attitude" during boot camp, "never made good" during his 
military service, felt that the military was unnecessary and 
that the people who ran it were "stupid", had difficulty 
with authority, deserted in hopes that this would result in a 
discharge from the service, and felt "oppress[ed]" by the 
Navy.  Under these circumstances, the Veteran's repeated 
AWOLs do not corroborate that a traumatic event occurred 
during this Veteran's service.

Thus, while the weight of the evidence indicates that the 
Veteran does not in fact have PTSD that is related to his 
service, even assuming arguendo that he does, his in service 
stressors cannot be corroborated by the evidence of record.  
Thus, there is no basis to grant service connection for PTSD.

	B.  An acquired psychiatric disorder other than PTSD.

When the Veteran initially filed his claim, he alleged that 
he sought service connection for MDD.  While he was diagnosed 
with this disorder at times during his approximately 30 year 
history of psychiatric treatment, there is no evidence that 
the Veteran was diagnosed with MDD at any time during the 
pendency of the instant claim.  Moreover, to the extent that 
the Veteran has MDD or any other mood disorder, there is no 
evidence that this disorder was present during his military 
service or was caused by his military service.  Rather, 
during the Veteran's service he was diagnosed with an 
immature personality, polysubstance dependency, and 
situational anxiety and depression.  MDD was first diagnosed 
many years after service and, as noted above, there is no 
evidence that this disorder is still present.

Rather, the weight of the evidence indicates that the Veteran 
has a longstanding psychosis, most recently diagnosed as 
schizoaffective disorder.  However, the evidence does not 
show that any psychotic disorder was present during the 
Veteran's service or within the one year presumptive period 
thereafter.  Notably, a psychiatric evaluation performed in 
September 1977, approximately 3 weeks prior to the Veteran's 
discharge, explicitly found that the Veteran did not show any 
sign of psychosis and was not mentally ill.  Private 
treatment records indicate that the Veteran was first 
diagnosed with an acute schizophrenic episode approximately 
one year and three weeks after his discharge from active 
service.  At that time, the Veteran reported experiencing 
symptoms for the past 10 days.  Even if this 10 day period is 
considered, it still does not bring the Veteran within the 1 
one presumptive period after his discharge.

The Board acknowledges that the psychologist who performed 
the May 2008 VA examination opined that, if the multiple in 
service assaults described by the Veteran actually occurred, 
they more likely than not aggravated the Veteran's 
personality disorder and predisposition to psychosis.  
However, as discussed previously, the occurrence of these 
events cannot be corroborated.  Thus, the evidence failed to 
show that the Veteran's psychosis is due to a disease or 
injury that occurred during his service.  

Additionally, with respect to the Veteran's currently 
diagnosed personality disorder, while the Veteran was 
diagnosed with a personality disorder during his service, the 
Board observes that personality disorders are not diseases or 
injuries for VA disability compensation purposes.  38 C.F.R. 
§ 3.303.  Moreover, service connection for aggravation is not 
warranted unless there is superimposed acquired pathology, 
which as discussed above, is not shown in this case.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


